EXHIBIT 10.5 

 

ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT

 

This is an Assignment, Assumption and Recognition Agreement (the “Agreement”)
made as of the 15th day of January, 2013, among Redwood Residential Acquisition
Corporation, a Delaware corporation (“Assignor”), Sequoia Residential Funding,
Inc., a Delaware corporation (“Depositor”), Christiana Trust, a division of
Wilmington Savings Fund Society, FSB, a federal savings bank, not in its
individual capacity but solely as trustee (in such capacity, the “Trustee” or
the “Assignee”) under a Pooling and Servicing Agreement dated as of January 1,
2013 (the “Pooling and Servicing Agreement”), and First Republic Bank, a
California-chartered bank (the “Bank”).

 

In consideration of the mutual promises contained herein, the parties hereto
agree that the mortgage loans (the Mortgage Loans”) listed on Attachment 1
annexed hereto (the “Mortgage Loan Schedule”) now serviced by the Bank (together
with its successors and assigns, the “Servicer”) for Assignor and its successors
and assigns pursuant to the Flow Mortgage Loan Sale and Servicing Agreement
dated as of July 1, 2010, between Assignor and the Bank (the “Sale and Servicing
Agreement”) and the servicing thereof shall be subject to the terms of the Sale
and Servicing Agreement as modified or supplemented by this Agreement. Unless
otherwise specified herein, capitalized terms used herein but not defined shall
have the meanings ascribed to them in the Sale and Servicing Agreement. Assignor
will sell the Mortgage Loans to Depositor pursuant to a Mortgage Loan Purchase
and Sale Agreement dated the date hereof, and Depositor will sell the Mortgage
Loans to Assignee pursuant to the Pooling and Servicing Agreement.

 

Assignment and Assumption

 

1.          Assignor hereby grants, transfers and assigns to Depositor all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” to the extent relating to the Mortgage Loans, and Depositor hereby
accepts such assignment from Assignor and assumes such obligations.

 

2.          Depositor hereby grants, transfers and assigns to Assignee all of
its right, title and interest in, to and under the Sale and Servicing Agreement
to the extent relating to the Mortgage Loans, together with its obligations as
“Purchaser” to the extent relating to the Mortgage Loans, Depositor is released
from all obligations under the Sale and Servicing Agreement, and Assignee hereby
accepts such assignment from Depositor and assumes such obligations.

 

3.          Assignee agrees to be bound, as “Purchaser,” by all of the terms,
covenants and conditions of the Sale and Servicing Agreement relating to the
Mortgage Loans, and from and after the date hereof, Assignee assumes for the
benefit of each of Assignor, Depositor and the Bank all of Assignor's
obligations as Purchaser thereunder in respect of the Mortgage Loans, and
Assignor is released from such obligations.

 

 

 

 

4.          The Bank hereby acknowledges the foregoing assignments and
assumptions and agrees that Assignee shall be the “Purchaser” under the Sale and
Servicing Agreement with respect to the Mortgage Loans.

 

Representations and Warranties

 

5.          Assignor warrants and represents to, and covenants with, Depositor,
Assignee and the Bank as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Sale and Servicing Agreement, which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)          Assignor is the lawful owner of its interests, rights and
obligations under the Sale and Servicing Agreement to the extent of the Mortgage
Loans, free and clear from any and all claims and encumbrances whatsoever, and
upon the transfer of such interests, rights and obligations to Assignee as
contemplated herein, Assignee shall have good title to all of Assignee's
interests, rights and obligations under the Sale and Servicing Agreement to the
extent of the Mortgage Loans, free and clear of all liens, claims and
encumbrances;

 

(c)          There are no offsets, counterclaims or other defenses available to
the Bank with respect to the Sale and Servicing Agreement;

 

(d)          Assignor is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to enter into and perform its obligations under the Sale and
Servicing Agreement;

 

(e)          Assignor has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Assignor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Assignor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Assignor is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Assignor or its property is subject. The execution,
delivery and performance by Assignor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on the part of Assignor. This Agreement has been duly
executed and delivered by Assignor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Assignor enforceable against Assignor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

2

 

 

(f)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Assignor in connection with the execution, delivery or performance by
Assignor of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

6.          Depositor warrants and represents to, and covenants with, Assignor,
Assignee and the Bank that as of the date hereof:

 

(a)          Depositor is a Delaware corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 

(b)          Depositor has full corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of Depositor’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of Depositor’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which Depositor is now a party or by which
it is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which Depositor or its property is subject. The execution,
delivery and performance by Depositor of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of Depositor. This Agreement has been duly
executed and delivered by Depositor and, upon the due authorization, execution
and delivery by the other parties hereto, will constitute the valid and legally
binding obligation of Depositor enforceable against Depositor in accordance with
its terms except as enforceability may be limited by bankruptcy, reorganization,
insolvency, moratorium or other similar laws now or hereafter in effect relating
to creditors’ rights generally, and by general principles of equity regardless
of whether enforceability is considered in a proceeding in equity or at law; and

 

(c)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by Depositor in connection with the execution, delivery or performance
by Depositor of this Agreement, or the consummation by it of the transactions
contemplated hereby other than any that have been obtained or made.

 

7.          Assignee warrants and represents to, and covenants with, Assignor,
Depositor and the Bank that as of the date hereof:

 

(a)          Assignee is a federal savings bank duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization; and

 

3

 

 

(b)          Assignee has been directed to enter into this Agreement pursuant to
the provisions of the Pooling and Servicing Agreement. The execution, delivery
and performance by Assignee of this Agreement and the consummation by it of the
transactions contemplated hereby, have been duly authorized by all necessary
action on part of Assignee. This Agreement has been duly executed and delivered
by Assignee and, upon the due authorization, execution and delivery by the other
parties hereto, will constitute the valid and legally binding obligation of
Assignee enforceable against Assignee in accordance with its terms except as
enforceability may be limited by bankruptcy, reorganization, insolvency,
moratorium or other similar laws now or hereafter in effect relating to
creditors’ rights generally, and by general principles of equity regardless of
whether enforceability is considered in a proceeding in equity or at law.

 

8.          The Bank warrants and represents to, and covenants with, Assignor,
Depositor and Assignee as of the date hereof that:

 

(a)          Attached hereto as Attachment 2 is a true and accurate copy of the
Sale and Servicing Agreement, which agreement is in full force and effect as of
the date hereof and the provisions of which have not been waived, amended or
modified in any respect, nor has any notice of termination been given
thereunder;

 

(b)          The Bank is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation, and has all requisite
power and authority to service the Mortgage Loans pursuant to and otherwise to
perform its obligations under the Sale and Servicing Agreement;

 

(c)          The Bank has full corporate power and authority to execute, deliver
and perform its obligations under this Agreement, and to consummate the
transactions set forth herein. The consummation of the transactions contemplated
by this Agreement is in the ordinary course of the Bank’s business and will not
conflict with, or result in a breach of, any of the terms, conditions or
provisions of the Bank’s charter or by-laws or any legal restriction, or any
material agreement or instrument to which the Bank is now a party or by which it
is bound, or result in the violation of any law, rule, regulation, order,
judgment or decree to which the Bank or its property is subject. The execution,
delivery and performance by the Bank of this Agreement and the consummation by
it of the transactions contemplated hereby, have been duly authorized by all
necessary corporate action on part of the Bank. This Agreement has been duly
executed and delivered by the Bank and, upon the due authorization, execution
and delivery by Assignor, Assignee and the Depositor, will constitute the valid
and legally binding obligation of the Bank enforceable against the Bank in
accordance with its terms except as enforceability may be limited by bankruptcy,
reorganization, insolvency, moratorium or other similar laws now or hereafter in
effect relating to creditors’ rights generally, and by general principles of
equity regardless of whether enforceability is considered in a proceeding in
equity or at law; and

 

4

 

 

(d)          No consent, approval, order or authorization of, or declaration,
filing or registration with, any governmental entity is required to be obtained
or made by the Bank in connection with the execution, delivery or performance by
the Bank of this Agreement, or the consummation by it of the transactions
contemplated hereby.

 

Restated Bank Representations and Warranties

 

9.          The Bank hereby restates to Depositor and Assignee (a) the
representations and warranties set forth in Subsection 7.01 of the Sale and
Servicing Agreement with respect to each Mortgage Loan as of the related Closing
Date (as such term is defined in the Sale and Servicing Agreement) and (b) the
representations and warranties set forth in Subsection 7.02 of the Sale and
Servicing Agreement as of the date hereof, with respect to each Mortgage Loan,
in each case as if such representations and warranties were set forth herein in
full.

 

In the event of a breach of any representations and warranties referred to in
clauses (a) or (b) above as of the date specified, Assignee shall be entitled to
all the remedies under the Sale and Servicing Agreement, subject to the rights
of the Controlling Holder pursuant to Section 13.

 

Repurchase by Assignor Upon Certain Breaches of Representations and Warranties

 

10.         (a)          Assignor hereby covenants and agrees that, if a breach
of any representation and warranty set forth in Subsection 7.01 of the Sale and
Servicing Agreement exists on the date hereof that materially and adversely
affects the value of any Mortgage Loan or the interest of Assignee in any
Mortgage Loan and such breach did not exist as of the Closing Date of that
Mortgage Loan, Assignor shall have a period of 60 days from the earlier of
either discovery by or receipt of written notice from Assignee to Assignor of
such breach within which to correct or cure such breach. Each determination as
to whether there has been such a breach shall be conducted on a Mortgage
Loan-by-Mortgage Loan basis. A breach of representations and warranties in
Subsections 7.01(h), (bb), and (vv) of the Sale and Servicing Agreement shall be
deemed to materially and adversely affect the value of the related Mortgage Loan
or the interest of the Assignee therein. Assignor hereby covenants and agrees
that if any breach cannot be corrected or cured within such 60 day period, then
Assignor shall, at its option, (i) substitute a mortgage loan for the defective
Mortgage Loan in accordance with the Sale and Servicing Agreement, (ii)
repurchase the related Mortgage Loan at the Repurchase Price or (iii) except for
a breach of a representation and warranty in Subsection 7.01(bb) of the Sale and
Servicing Agreement, make an indemnification payment in an amount equal to the
reduction in value of such Mortgage Loan as a result of such breach not later
than 90 days after its discovery or receipt of notice of such breach and in the
case of clauses (ii) and (iii) above, by wire transfer of immediately available
funds to such account as Assignee shall specify to Assignor.

 

5

 

 

(b)          Assignor and Assignee agree that the resolution of any controversy
or claim arising out of or relating to an obligation or alleged obligation of
Assignor to repurchase a Mortgage Loan or Mortgage Loans pursuant to Section
10(a) above shall be by Arbitration administered by the American Arbitration
Association. If any such controversy or claim has not been resolved to the
satisfaction of both Assignor and Assignee, either party may commence
Arbitration to resolve the dispute; provided that a party may commence
Arbitration with respect to one or more unresolved allegations only during the
months of January, April, July and October, and all matters with respect to
which Arbitration has been commenced in any such month shall be heard in a
single Arbitration in the immediately following month or as soon as practicable
thereafter; and provided further that if any Arbitration arising out of or
relating to an obligation or alleged obligation of the Bank to repurchase a
Mortgage Loan relating to the same representation and warranty, has commenced
and is continuing, then such Arbitration shall be joined with the Arbitration
commenced hereunder.

 

(c)          To commence Arbitration, the moving party shall deliver written
notice to the other party that it has elected to pursue Arbitration in
accordance with this Section 10, provided that if Assignor has not responded to
Assignee's notification of a breach of a representation and warranty, Assignee
shall not commence Arbitration with respect to that breach before 60 days
following such notification in order to provide Assignor with an opportunity to
respond to such notification. Within ten Business Days after a party has
provided notice that it has elected to pursue Arbitration, each party may submit
the names of one or more proposed Arbitrators to the other party in writing. If
the parties have not agreed on the selection of an Arbitrator within five
Business Days after the first such submission, then the party commencing
Arbitration shall, within the next five Business Days, notify the American
Arbitration Association in San Francisco, California and request that it appoint
a single Arbitrator with experience in arbitrating disputes arising in the
financial services industry.

 

(d)          It is the intention of the parties that Arbitration shall be
conducted in as efficient and cost-effective a manner as is reasonably
practicable, without the burden of discovery. Accordingly, the Arbitrator will
resolve the dispute on the basis of a review of the written correspondence
between the parties (including any supporting materials attached to such
correspondence) conveyed by the parties to each other in connection with the
dispute prior to the delivery of notice to commence Arbitration; however, upon a
showing of good cause, a party may request the Arbitrator to direct the
production of such additional information, evidence and/or documentation from
the parties that the Arbitrator deems appropriate. If requested by the
Arbitrator or any party, any hearing with respect to an Arbitration shall be
conducted by video conference or teleconference except upon the agreement of
both parties or the request of the Arbitrator.

 

(e)          The finding of the Arbitrator shall be final and binding upon the
parties. Judgment upon any arbitration award rendered may be entered and
enforced in any court of competent jurisdiction. The costs of the Arbitrator
shall be shared equally between both parties. Each party, however, shall bear
its own attorneys fees and costs in connection with the Arbitration.         

 

6

 

 

Recognition of Assignee

 

11.         (a)          From and after the date hereof, subject to Sections 13
and 14 below, the Bank shall recognize Assignee as owner of the Mortgage Loans
and will service the Mortgage Loans and perform its obligations hereunder for
the benefit of the Assignee in accordance with the Sale and Servicing Agreement,
as modified hereby or as may be amended from time to time, as if Assignee and
the Bank had entered into a separate servicing agreement for the purchase and
servicing of the Mortgage Loans, the terms of which are incorporated herein by
reference, as amended by this Agreement.

 

(b)          It is the intention of Assignor, Depositor, the Bank and Assignee
that this Agreement, which includes the Sale and Servicing Agreement, shall
constitute a separate and distinct servicing agreement, and the entire servicing
agreement, between the Bank and Assignee to the extent of the Mortgage Loans and
shall be binding upon and for the benefit of the respective successors and
assigns of the parties hereto.

 

12.         The Mortgage Loans shall be serviced by the Bank for Assignee in
accordance with all applicable state, federal and local laws as well as in
conformity with the provisions of the applicable Mortgages and Mortgage Notes,
and pursuant to the terms and conditions of this Agreement.

 

Continuing Rights and Responsibilities

 

13.         (a)          Controlling Holder Rights. The Bank agrees and
acknowledges that Sequoia Mortgage Funding Corporation, an Affiliate of the
Depositor, in its capacity as the initial Controlling Holder pursuant to the
Pooling and Servicing Agreement, and for so long as it is the Controlling
Holder, will assume all of Assignee's rights and all related responsibilities as
Purchaser under each of the following sections of the Sale and Servicing
Agreement:

 

Sale and Servicing Agreement:

 

Section or Subsection Matter     7.03, other than 7.03(c) Repurchase and
Substitution     11.20 Seller and Servicer Shall Provide Access and Information
as Reasonably Required

 

(b)          Notwithstanding Sections 1 and 2 above, Assignor reserves its
rights under, and does not assign to Assignee or Depositor, the ongoing rights
to take action and the responsibilities of the Purchaser under the sections of
the Sale and Servicing Agreement listed below:

 

7

 

 

Sale and Servicing Agreement:

 

Subsection Matter 7.05

Purchase Price Protection

 

Addendum I Regulation AB Compliance Addendum

  

(c)          In addition, the Bank agrees to furnish to Assignor and to Wells
Fargo Bank, N.A., as master servicer or securities administrator under the
Pooling and Servicing Agreement (the “Master Servicer”), copies of reports,
notices, statements and other communications required to be delivered to the
Purchaser by the Bank pursuant to any of the sections of the Sale and Servicing
Agreement referred to above and under the following sections, at the times
therein specified:

 

Sale and Servicing Agreement:

 

Subsection       11.09 Transfer of Accounts     11.16 Statements to the
Purchaser     Subsection 2.04 of Addendum I Servicer Compliance Statement    
Subsection 2.05 of Addendum I Report on Assessment of Compliance and Attestation

 

(d)          If there is no Controlling Holder under the Pooling and Servicing
Agreement, then all rights and responsibilities assumed by the Controlling
Holder pursuant to Section 13(a) shall terminate and revert to Assignee.
Assignor will provide thirty (30) days notice to the Bank of any such
termination of which Assignor has knowledge. Upon the first exercise of an
enforcement of any rights pursuant to Section 13(a), Assignee shall notify (or
cause the Master Servicer to notify) the Bank that there is no longer a
Controlling Holder.

 

8

 

 

Amendments to Sale and Servicing Agreement

 

14.         The parties agree that the Sale and Servicing Agreement shall be
amended, solely with respect to the Mortgage Loans, as follows:

 

(a)          Definitions.

 

(i)          The definitions of “Arbitration,” “Business Day,” “Eligible
Account,” “Eligible Investment,” “Opinion of Counsel,” “Rating Agencies,”
“Repurchase Price” and “Servicing Fee Rate” set forth in Section 1 of the Sale
and Servicing Agreement shall be deleted and replaced in their entirety as
follows, and the following definitions of “Affiliate,” “Clean-up Call,”
“Controlling Holder,” “Principal Forbearance Amount,” “Securities Administrator”
and “Servicing Modification” shall be added to Section 1 of the Sale and
Servicing Agreement:

 

Affiliate: With respect to any specified Person, another Person controlling or
controlled by or under common control with such specified Person. For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

Arbitration: Arbitration in accordance with the then governing Commercial
Arbitration Rules of the American Arbitration Association and administered by
the American Arbitration Association, which shall be conducted in San Francisco,
California or other place mutually acceptable to the parties to the arbitration.

 

Business Day: Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the states of California, Delaware, Maryland, Minnesota, Missouri or
New York, (iii) a day on which banks in the states of California, Delaware,
Maryland, Minnesota, Missouri or New York, are authorized or obligated by law or
executive order to be closed or (iv) a day on which the New York Stock Exchange
or the Federal Reserve Bank of New York is closed.

 

Clean-up Call: The optional purchase of the mortgage loans subject to the
Pooling and Servicing Agreement and all property acquired in respect of any such
mortgage loan remaining in the trust fund created pursuant to the Pooling and
Servicing Agreement on any date on which the aggregate stated principal balance
is less than 10% of the aggregate stated principal balance as of January 1,
2013, in accordance with the Pooling and Servicing Agreement.

 

9

 

 

Controlling Holder: At any time, the holder of the majority of the class
principal amount of the most subordinate class of certificates issued pursuant
to the Pooling and Servicing Agreement or, if the class principal amount of the
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, the holder of the majority of the class principal
amount of the second most subordinate class of certificates issued pursuant to
the Pooling and Servicing Agreement. If the class principal amount of the second
most subordinate class of certificates issued pursuant to the Pooling and
Servicing Agreement is zero, then no entity will have any rights as a
Controlling Holder.

 

Eligible Account: Any account or accounts maintained with a federal or state
chartered depository institution or trust company the debt obligations of which
(or, in the case of a depository institution or trust company that is the
principal subsidiary of a holding company, the debt obligations of such holding
company) satisfy each of the following criteria: (1) the short-term unsecured
debt obligations of such entity are rated in the highest rating category of
Fitch, Inc. (“Fitch”) and Moody’s Investors Service, Inc. (“Moody’s”) and the
long-term unsecured debt obligations of such entity are rated in one of the two
highest rating categories of Fitch and Moody’s and (2) if the unsecured debt
obligations of such entity are rated by Kroll Bond Rating Agency, Inc. (“KBRA”),
then the short-term unsecured debt obligations of such entity are rated in the
highest rating category of KBRA and the long-term unsecured debt obligations of
such entity are rated in one of the three highest rating categories of KBRA. If
the ratings no longer satisfy each of these criteria, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade. Eligible Accounts may bear
interest.

 

Eligible Investments: At any time, any one or more of the following obligations
and securities:

 

(i)          direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;

 

(ii)         (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in the highest rating
category by the Rating Agencies for long-term unsecured debt with a maturity of
more than one year or in the highest rating category with respect to short-term
obligations and (b) any other demand or time deposit or certificate of deposit
that is fully insured by the FDIC;

 

10

 

 

(iii)        repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i) above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;

 

(iv)        securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in the highest rating category by the Rating
Agencies for long-term unsecured debt with a maturity of more than one year or
in the highest rating category with respect to short-term obligations, in each
case at the time of such investment or contractual commitment providing for such
investment; provided, however, that securities issued by any particular
corporation will not be Eligible Investments to the extent that investments
therein will cause the then outstanding principal amount of securities issued by
such corporation and held as Eligible Investments to exceed 10% of the aggregate
outstanding principal balances of all of the Mortgage Loans and Eligible
Investments;

 

(v)         commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated in
the highest rating category by the Rating Agencies at the time of such
investment; and

 

(vi)        any money market funds rated in one of the two highest rating
categories by the Rating Agencies for long-term unsecured debt with a maturity
of more than one year or in the highest rating category with respect to
short-term obligations;

 

provided, however, that no instrument or security shall be an Eligible
Investment if such instrument or security evidences a right to receive only
interest payments with respect to the obligations underlying such instrument or
if such security provides for payment of both principal and interest with a
yield to maturity in excess of 120% of the yield to maturity at par or if such
instrument or security is purchased at a price greater than par.

 

Opinion of Counsel: A written opinion of counsel, who may be salaried counsel
for the Person on behalf of whom the opinion is being given, reasonably
acceptable to each Person to whom such opinion is addressed, and which must be
Independent outside counsel with respect to any such opinion of counsel
concerning the taxation or the federal income tax status of each REMIC.

 

11

 

 

Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount, if any, of principal of the
Mortgage Loan that has been deferred and that does not accrue interest.

 

Rating Agencies: Fitch, Inc. (“Fitch”), Moody’s Investors Service, Inc.
(“Moody’s”) and Kroll Bond Rating Agency, Inc. (“KBRA”); provided, however, that
references to “Rating Agencies” as used in the definition of “Eligible
Investments” shall not include KBRA unless KBRA rates the applicable entity or
investment.

 

Repurchase Price: With respect to any Mortgage Loan, a price equal to (i) the
unpaid principal balance of the Mortgage Loan, plus (ii) interest on such unpaid
principal balance at the related Mortgage Loan Remittance Rate from the last
date through which interest was last paid by or on behalf of the Mortgagor to
the last day of the month in which such repurchase occurs, plus (iii) reasonable
and customary third party expenses incurred in connection with the transfer of
the Mortgage Loan being repurchased, minus (iv) any amounts received in respect
of such repurchased Mortgage Loan and being held in the Custodial Account for
future distribution in connection with such Mortgage Loan; which Repurchase
Price proceeds shall be deposited in the Custodial Account for withdrawal by the
Servicer in accordance with Subsection 11.05; provided, however, that if at the
time of repurchase the Servicer is not the Seller or an Affiliate of the Seller,
the amount described in clause (ii) shall be computed as the sum of (a) the
Mortgage Loan Remittance Rate and (b) the Servicing Fee Rate.

 

Securities Administrator: Wells Fargo Bank, N.A., not in its individual capacity
but solely as Securities Administrator under the Pooling and Servicing
Agreement, or any successor in interest, or if any successor Securities
Administrator shall be appointed as provided in the Pooling and Servicing
Agreement, then such successor Securities Administrator.

 

Servicing Fee Rate: With respect to each Mortgage Loan, the per annum rate set
forth on the related Mortgage Loan Schedule or if not specified thereon, in the
related PPTL, which rate shall be increased by the amount of any increase in the
Mortgage Interest Rate for any such Mortgage Loan pursuant to the terms of the
related Mortgage Note due to the termination of an automatic debit or direct
deposit account.

 

12

 

 

Servicing Modification: Any reduction of the Mortgage Interest Rate on or the
outstanding principal balance of a Mortgage Loan, any extension of the final
maturity date of a Mortgage Loan, any increase to the outstanding principal
balance of a Mortgage Loan by adding to the Stated Principal Balance unpaid
principal and interest and other amounts owing under the Mortgage Loan, any
Principal Forbearance Amount and any other modification, in each case pursuant
to a modification of a Mortgage Loan that is in default or for which, in the
judgment of the Servicer, default is reasonably foreseeable in accordance with
the Sale and Servicing Agreement.

 

(b)          Servicing Standard. In servicing the Mortgage Loans in accordance
with this Agreement and Customary Servicing Procedures, the Servicer shall
service the Mortgage Loans with a view to the best interests of all holders of
the Sequoia Mortgage Trust 2013-1 Mortgage Pass-Through Certificates as a single
class.

 

(c)          Segregated Custodial Account. The Servicer shall establish a
Custodial Account pursuant to Subsection 11.04 of the Sale and Servicing
Agreement which shall be titled “First Republic Bank, in trust for Christiana
Trust, a division of Wilmington Savings Fund Society, FSB, as trustee of the
Sequoia Mortgage Trust 2013-1” (the “2013-1 Custodial Account”), which shall be
the Custodial Account under this Agreement for all purposes. If the 2013-1
Custodial Account is no longer an Eligible Account, the Servicer shall transfer
the 2013-1 Custodial Account to an account that is an Eligible Account. The
2013-1 Custodial Account shall qualify as an Eligible Account.

 

(d)          Determination of Breach of Representations and Warranties. The
following sentence shall be added as the new third sentence of Subsection
7.03(a):

 

Each determination as to whether there has been such a breach shall be conducted
on a Mortgage Loan-by-Mortgage Loan basis.

 

(e)          Helping Families Act Notice. The following sentence shall be added
at the end of Subsection 6.04:

 

In connection with any Mortgage Loan (i) repurchased by First Republic Bank from
the trust created by the Pooling and Servicing Agreement (the “Trust”) or (ii)
purchased in the exercise of a Clean-up Call, First Republic Bank shall furnish
to the related borrower, within thirty (30) days following the date of such
repurchase, the notice required by, and in accordance with, Section 404 of the
Helping Families Act.

 

(f)          Transfer of Eligible Investments. The following sentences shall be
added at the end of the last paragraph of Subsection 11.04:

 

13

 

 

Notwithstanding anything to the contrary in this Agreement, for all Eligible
Investments rated at least "F1/A+"(short/long) that have terms greater than 60
days, in the event of a downgrade of such Eligible Investment below "F1" (or
"A+" if no short term rating) Servicer agrees to remove such Eligible Investment
within 60 days of such downgrade. Servicer acknowledges and agrees that Servicer
shall bear any losses incurred with respect to removal of such Eligible
Investment following such a downgrade and that any losses shall be immediately
deposited by the Servicer in the 2013-1 Custodial Account, as appropriate, out
of the Servicer’s own funds, with no right to reimbursement therefor.

 

(g)          Transfer of Accounts. The second sentence of Subsection 11.09 shall
be deleted and replaced in its entirety as follows:

 

Pursuant to Subsections 11.04 and 11.06, such transfer shall be made only with
the Purchaser’s approval, which shall not unreasonably be withheld.

 

(h)          Form of Monthly Report. The Servicer shall provide monthly
accounting reports to the Purchaser and Master Servicer, pursuant to Subsection
11.16 of the Sale and Servicing Agreement, with the information required by the
monthly reporting format of the Master Servicer as previously provided to the
Servicer by Assignor. Such reports shall be provided not later than the fifth
(5th) Business Day of each calendar month.

 

(i)          Shorter Cure Period for Failure to Provide Distribution Data. An
additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (h), to read in its entirety as follows:

 

or (i) Servicer shall fail to provide to Purchaser the data required to be
provided pursuant to the first paragraph of Subsection 11.16 and such failure
shall continue for three Business Days after notice of such failure has been
given to Servicer by Purchaser;

 

(j)          Clean-up Call. A new Section 33 shall be added to the Sale and
Servicing Agreement, to read in its entirety as follows:

 

SECTION 33. Clean-up Call. In the event a Clean-up Call is exercised, the
purchaser of the remaining Mortgage Loans (a) shall have all right, title and
interest in, to and under the Sale and Servicing Agreement to the extent
relating to such Mortgage Loans and (b) shall be bound as “Purchaser” under the
Sale and Servicing Agreement from and after the date it exercises the Clean-up
Call. The remaining Mortgage Loans shall be serviced by the Bank for such
purchaser in accordance with the terms and conditions of the Sale and Servicing
Agreement.         

 

(k)          REMIC Provisions.

 

(i)          The following definition of “REMIC Provisions” is hereby added to
Section 1 of the Sale and Servicing Agreement:

 

14

 

 

REMIC Provisions:   Sections 860A through 860G of the Internal Revenue Code;
such other provisions of the Code as relate to an entity created thereunder; the
regulations promulgated pursuant such sections and provisions of the Code; and
published guidance issued by the Internal Revenue Service relating to such Code
sections and regulations.

 

(ii)         The following paragraph shall be added to the end of Subsection
11.13, to read in its entirety as follows:

 

If a Mortgage Loan is held by a REMIC, the Servicer shall not acquire any real
property (or personal property incident to such real property) in respect of
such Mortgage Loan except in connection with a default or imminent default of
such Mortgage Loan. In the event that a REMIC acquires any real property (or
personal property incident to such real property) in connection with a default
or imminent default of a Mortgage Loan, such property shall be disposed of by
the Servicer as soon as practicable in a manner that, consistent with prudent
mortgage loan servicing practices, maximizes the net present value of the
recovery to the Trust, but in any event within three years after its acquisition
by such REMIC unless the Servicer provides to the Purchaser and the Securities
Administrator an Opinion of Counsel to the effect that the holding by such REMIC
of such Mortgaged Property subsequent to three years after its acquisition will
not result in the imposition of taxes on “prohibited transactions” on such REMIC
as defined in Section 860F of the Code or under the law of any state in which
real property securing a Mortgage Loan owned by such REMIC is located or cause
such REMIC to fail to qualify as a REMIC for federal income tax purposes or for
state tax purposes under the laws of any state in which real property securing a
Mortgage Loan owned by such REMIC is located at any time that any mortgage
pass-through certificates representing interests in such REMIC are outstanding.
The Servicer shall conserve, protect and operate each such property for such
REMIC solely for the purpose of its prompt disposition and sale in a manner
which does not cause such property to fail to qualify as “foreclosure property”
within the meaning of Section 860G(a)(8) or result in the receipt by such REMIC
of any “income from non-permitted assets” within the meaning of Section
860F(a)(2)(B) of the Code or any “net income from foreclosure property” which is
subject to taxation under the REMIC Provisions. Pursuant to its efforts to sell
such property, the Servicer shall either itself or through an agent selected by
the Servicer protect and conserve such property in the same manner and to such
extent as is customary in the locality where such property is located and may,
incident to its conservation and protection of the assets of the Trust, rent the
same, or any part thereof, as the Servicer deems to be in the best interest of
the Trust for the period prior to the sale of such property. Additionally, the
Servicer shall perform the tax withholding and shall file information returns
with respect to the receipt of mortgage interests received in a trade or
business, the reports of foreclosures and abandonments of any Mortgaged Property
and the information returns relating to cancellation of indebtedness income with
respect to any Mortgaged Property required by Sections 6050H, 6050J and 6050P,
respectively, of the Code, and deliver to the Purchaser and the Securities
Administrator an Officers’ Certificate on or before March 31 of each year
stating that such reports have been filed. Such reports shall be in form and
substance sufficient to meet the reporting requirements imposed by Sections
6050H, 6050J and 6050P of the Code.

 

15

 

 

(iii)        The following additional provisions shall be added after Subsection
11.23, to read in its entirety as follows:

 

Subsection 11.24 Compliance with REMIC Provisions. If a REMIC election has been
made with respect to the arrangement under which the Mortgage Loans and REO
Property are held, the Servicer shall not take any action, cause the REMIC to
take any action or fail to take (or fail to cause to be taken) any action that,
under the REMIC Provisions, if taken or not taken, as the case may be, could (i)
endanger the status of the REMIC as a REMIC or (ii) result in the imposition of
a tax upon the REMIC (including but not limited to the tax on “prohibited
transactions” as defined in Section 860F(a)(2) of the Code and the tax on
“contribution” to a REMIC set forth in Section 860G(d) of the Code unless the
Servicer has received an Opinion of Counsel (at the expense of the party seeking
to take such actions) to the effect that the contemplated action will not
endanger such REMIC status or result in the imposition of any such tax.

 

(l)          Avoidance of Consolidation.

 

(i)          The following Subsection 7.06 shall be added at the end of
Section 7, to read in its entirety as follows:

 

Subsection 7.06 Avoidance of Consolidation.

 

(a)          The Servicer covenants and agrees that it shall not hold or
purchase any certificate (a “Certificate”) issued by the Trust, if its holding
or purchase of such Certificate (or interest therein) would cause the Servicer
to be required to consolidate any assets of the Trust on its financial
statements under U.S. generally accepted accounting principles (“Consolidate” or
“Consolidation”). The Servicer shall be deemed to have represented by virtue of
its purchase or holding of such Certificate (or interest therein) that its
holding or purchase of such Certificate (or interest therein) will not cause the
Servicer to be required to Consolidate any assets of the Trust on its financial
statements.

 

16

 

 

If the Servicer's holding or purchase of a Certificate (or interest therein)
does in fact cause such Consolidation, then the last preceding transferee that
is not required to Consolidate shall be restored, to the extent permitted by
law, to all rights and obligations as owner of such Certificate retroactive to
the date of such transfer of such Certificate. If the Servicer holds or
purchases a Certificate (or interest therein) in violation of the restrictions
in this Subsection 7.06 and to the extent that the retroactive restoration of
the rights of the owner of such Certificate as described in the immediately
preceding sentence shall be invalid, illegal or unenforceable, then the
Securities Administrator shall have the right, without notice to the owner or
any prior owner of such Certificate, to sell such Certificate to a purchaser
selected by the Securities Administrator on such terms as the Securities
Administrator may choose. The Servicer shall promptly endorse and deliver such
Certificate (or otherwise transfer a book-entry Certificate) in accordance with
the instructions of the Securities Administrator. The proceeds of such sale, net
of the commissions (which may include commissions payable to the Securities
Administrator or its Affiliates), expenses and taxes due, if any, shall be
remitted by the Securities Administrator to the Servicer. The terms and
conditions of any sale under this Subsection 7.06 shall be determined in the
sole discretion of the Securities Administrator, and the Securities
Administrator shall not be liable to any owner of a Certificate as a result of
its exercise of such discretion. The Servicer shall indemnify and hold harmless
the Depositor and the Trust from and against any and all losses, liabilities,
claims, costs or expenses incurred by such parties as a result of such holding
or purchase resulting in a Consolidation.

 

(b)          The Servicer covenants and agrees that it shall not transfer its
servicing rights and duties under this Agreement and the Sale and Servicing
Agreement to an insured depository institution, as such term is defined in the
Federal Deposit Insurance Act (an “IDI”) (an IDI in such capacity, an “IDI
Servicer Transferee”) unless the Purchaser and the Servicer shall have received
a representation from the IDI Servicer Transferee that the acquisition of such
servicing rights and duties will not cause the IDI Servicer Transferee to be
required to Consolidate any assets of the Trust on its financial statements. Any
IDI Servicer Transferee shall be deemed to have represented by virtue of its
acquisition of such servicing rights and duties that such acquisition will not
cause Consolidation. Any IDI Servicer Transferee who acquires such servicing
rights and duties without providing the representation described above or whose
acquisition of such servicing rights and duties has required it to Consolidate
any assets of the Trust on its financial statements shall indemnify and hold
harmless the Servicer, the Depositor and the Trust from and against any and all
losses, liabilities, claims, costs or expenses incurred by such parties as a
result of such acquisition.

 

(ii) An additional “Event of Default” shall be listed in Subsection 13.01, to be
inserted after clause (i) added in Section 14(i) of this Agreement above, to
read in its entirety as follows:

 

or (j)(A) the purchase or holding by the Servicer of any Certificate such that
the Servicer is required to Consolidate any assets of the Trust on its financial
statements, provided that such purchase or holding of a Certificate shall not
constitute an Event of Default if, within 45 days of (1) the date of such
purchase or acquisition or (2) if such requirement to Consolidate is not
effective on the date of such purchase or acquisition, the date the Servicer
becomes aware of such requirement to Consolidate, the Servicer causes such
requirement to Consolidate not to apply; or (B) the failure of the Servicer to
obtain from an IDI Servicer Transferee the representation described in Section
7.06(b) prior to the transfer to such IDI Servicer Transferee of any servicing
rights or duties.

 

17

 

 

(m)          Foreclosure Proceedings. The first sentence of Subsection 11.13 is
hereby deleted and replaced in its entirety with the following:

 

Subject to Subsection 11.02, in the event that title to the Mortgaged Property
is acquired in foreclosure or by deed in lieu of foreclosure, the deed or
certificate of sale shall be taken in the name of the Trust, where permitted by
applicable law or regulation, and where not so permitted, in the name of the
trustee of the Trust or its nominee.

 

(n)          Modification Payment Plans and Foreclosure Approvals.

 

(i)          The first sentence of the fifth paragraph of Subsection 11.01 is
hereby deleted and replaced in its entirety with the following:

 

Consistent with the terms of this Agreement, and subject to the REMIC Provisions
if the Mortgage Loans have been transferred to a REMIC, the Servicer may waive,
modify or vary any term of any Mortgage Loan or consent to the postponement of
strict compliance with any such term or in any manner grant indulgence to any
Mortgagor; provided, however, that the Servicer shall not enter into any payment
plan or agreement to modify payments with a Mortgagor lasting more than
twelve (12) months or permit any modification with respect to any Mortgage Loan
that would change the Mortgage Interest Rate, the Lifetime Rate Cap (if
applicable), the Initial Rate Cap (if applicable), the Periodic Rate Cap (if
applicable) or the Gross Margin (if applicable), agree to the capitalization of
arrearages, including interest, fees or expenses owed under the Mortgage Loan,
make any future advances or extend the final maturity date with respect to such
Mortgage Loan (provided that the Servicer shall in no event extend the final
maturity date past February 25, 2043 or, if such 25th day is not a Business Day,
the next succeeding Business Day), or accept substitute or additional collateral
or release any collateral for such Mortgage Loan, unless (1) the Mortgagor is in
default with respect to the Mortgage Loan, or such default is, in the judgment
of the Servicer, imminent, (2) the modification is in accordance with the
customary procedures of the Servicer, which may change from time to time, or
industry-accepted programs, and (3) the Purchaser has approved such action.

 

(ii)         The third sentence of the last paragraph of Subsection 11.01 is
hereby deleted and replaced in its entirety with the following:

 

18

 

 

In the event (a) the environmental inspection report indicates that the
Mortgaged Property is contaminated by hazardous or toxic substances or wastes
and (b) the Purchaser provides written approval for the Servicer to proceed with
foreclosure or acceptance of a deed in lieu of foreclosure, the Servicer shall
be reimbursed for all reasonable costs associated with such foreclosure or
acceptance of a deed in lieu of foreclosure and any related environmental clean
up costs, as applicable, from the related Liquidation Proceeds, or if the
Liquidation Proceeds are insufficient fully to reimburse the Servicer, the
Servicer shall be entitled to be reimbursed from amounts in the Custodial
Account pursuant to Subsection 11.05 hereof.

 

(o)          Servicer Reports. The Servicer shall provide monthly reports to the
Purchaser pursuant to Subsection 11.16 of the Sale and Servicing Agreement in
the formats attached hereto as Exhibits 10 and 11, or in such other format as
the Servicer, the Purchaser and the Depositor shall agree in writing.

 

(p)          Assumption Agreements. The first sentence of Subsection 11.18 is
hereby deleted and replaced in its entirety with the following:

 

The Servicer will use its best efforts to enforce any “due-on-sale” provision
contained in any Mortgage or Mortgage Note; provided that, subject to the
Purchaser’s prior approval for the release of liability from the original
borrower, the Servicer shall permit such assumption if so required in accordance
with the terms of the Mortgage or the Mortgage Note.

 

(q)          Indemnification Expenses. The first sentence of Subsection 12.01(b)
is hereby deleted and replaced in its entirety with the following:

 

The Servicer shall immediately notify the Purchaser if a claim is made by a
third party with respect to this Agreement or the Mortgage Loans, and the
Servicer shall assume the defense of any such claim and pay all expenses in
connection therewith, including counsel fees.

 

(r)          Broker’s Price Opinion. If, in accordance with the Pooling and
Servicing Agreement, the Trustee has received notice that any governmental
entity intends to acquire a Mortgage Loan through the exercise of its power of
eminent domain, and if there is no longer a Controlling Holder, the Servicer,
promptly upon the request and at the expense of the Trustee, shall obtain a
valuation on the related Mortgaged Property in the form of a broker’s price
opinion, and provide the results of such valuation to the Trustee.

 

(s)          The rights under the Sale and Servicing Agreement assigned to the
Depositor and the Assignee pursuant to this Agreement shall be under the Sale
and Servicing Agreement as amended by this Agreement.

 

19

 

 

Miscellaneous

 

15.         All demands, notices and communications related to the Mortgage
Loans, the Sale and Servicing Agreement and this Agreement shall be in writing
and shall be deemed to have been duly given if personally delivered at or mailed
by registered mail, postage prepaid, as follows:

 

(a)          In the case of the Bank,

 

First Republic Bank

111 Pine Street

San Francisco, CA 94111

Attention: Tony Sachs

 

with a copy to the General Counsel at the same address

 

(b)          In the case of Assignee,

 

Christiana Trust, a division of Wilmington Savings Fund Society, FSB

500 Delaware Avenue, 11th Floor

Wilmington, Delaware, 19801

Attention: Corporate Trust – Sequoia Mortgage Trust 2013-1

 

(c)          In the case of Depositor,

 

Sequoia Residential Funding, Inc.

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

(d)          In the case of Assignor,

 

Redwood Residential Acquisition Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

20

 

 

with a copy to

 

General Counsel at the same address

 

(e)          In the case of Master Servicer,

 

Wells Fargo Bank, N.A.

9062 Old Annapolis Road

Columbia, Maryland 21045

Telephone number: (410) 884-2000

Facsimile number: (410) 715-2380

Attention: Client Manager — Sequoia Mortgage Trust 2013-1

 

(f)          In the case of the initial Controlling Holder,

 

Sequoia Mortgage Funding Corporation

One Belvedere Place, Suite 360

Mill Valley, California 94941

Attention: William Moliski

 

with a copy to

 

General Counsel at the same address

 

16.         This Agreement shall be construed in accordance with the laws of the
State of New York, except to the extent preempted by Federal law, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws, without regard to the conflicts of laws provisions of
the State of New York or any other jurisdiction.

 

17.         No term or provision of this Agreement may be waived or modified
unless such waiver or modification is in writing and signed by the party against
whom such waiver or modification is sought to be enforced.

 

18.         This Agreement shall inure to the benefit of the successors and
assigns of the parties hereto. Any entity into which Assignor, Depositor,
Assignee or the Bank may be merged or consolidated shall, without the
requirement for any further writing, be deemed Assignor, Depositor, Assignee or
the Bank, respectively, hereunder.

 

19.         This Agreement shall survive the conveyance of the Mortgage Loans,
the assignment of the Sale and Servicing Agreement to the extent of the Mortgage
Loans by Assignor to Depositor and by Depositor to Assignee, and the termination
of the Sale and Servicing Agreement.

 

20.         This Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument.

 

21

 

 

21.         The Controlling Holder under the Pooling and Servicing Agreement is
an express third party beneficiary of this Agreement, and shall have the same
power and ability to exercise and enforce the rights stated to be provided to it
hereunder as if it were a signatory hereto. The Bank hereby consents to such
exercise and enforcement.

 

22.         It is expressly understood and agreed by the parties hereto that
insofar as this Agreement is executed by the Trustee (i) this Agreement is
executed and delivered by Christiana Trust, a division of Wilmington Savings
Fund Society, FSB (“Christiana Trust”) not in its individual capacity but solely
as Trustee on behalf of the trust created by the Pooling and Servicing Agreement
referred to herein (the “Trust”) in the exercise of the powers and authority
conferred upon and vested in it, and as directed in the Pooling and Servicing
Agreement, (ii) each of the undertakings and agreements herein made on behalf of
the Trust is made and intended not as a personal undertaking or agreement of or
by Christiana Trust but is made and intended for purposes of binding only the
Trust, (iii) nothing herein contained shall be construed as creating any
liability on the part of Christiana Trust, individually or personally, to
perform any covenant either express or implied in this Agreement, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (iv) under no
circumstances shall Christiana Trust in its individual capacity or in its
capacity as Trustee be personally liable for the payment of any indebtedness,
amounts or expenses owed by the Purchaser under the Sale and Servicing Agreement
(such indebtedness, expenses and other amounts being payable solely from and to
the extent of funds of the Trust) or be personally liable for the breach or
failure of any obligation, representation, warranty or covenant made under this
Agreement or any other related documents.

 

23.         Master Servicer. The Bank hereby acknowledges that the Assignee has
appointed Wells Fargo Bank, N.A. to act as master servicer and securities
administrator under the Pooling and Servicing Agreement and hereby agrees to
treat all inquiries, demands, instructions, authorizations and other
communications from the Master Servicer as if the same had been received from
the Assignee. The Master Servicer, acting on behalf of the Assignee, shall have
the rights of the Assignee as the Purchaser under this Agreement, including,
without limitation, the right to enforce the obligations of the Bank and the
Servicer hereunder and under the Sale and Servicing Agreement and the right to
exercise the remedies of the Purchaser hereunder and under the Sale and
Servicing Agreement, other than the rights assumed by the Controlling Holder
assumed under Section 13(a) above.

 

The Bank shall make all remittances due by it to the Purchaser with respect to
the Mortgage Loans to the following account by wire transfer of immediately
available funds:

 

Wells Fargo Bank, N.A.

San Francisco, California

ABA# 121-000-248

Account #3970771416

Account Name: SAS Clearing

FFC: Account #39107500, Sequoia Mortgage Trust 2013-1 Distribution Account

 

22

 

 

24.         The Bank acknowledges that the custodian will be Wells Fargo Bank,
N.A. acting pursuant to the Custodial Agreement. Requests for Mortgage Loan
Documents required by the Bank to perform its duties under the Sale and
Servicing Agreement shall be directed to Wells Fargo Bank, N.A., as custodian,
using the form of Request for Release in the form of Exhibit F hereto. The Bank
shall provide the Custodian with the specimen signatures of the Bank's
authorized servicing representatives using the form in Exhibit D-3 hereto.
Notwithstanding Section 10 of the Sale and Servicing Agreement, the Bank shall
pay shipping expenses for any Mortgage Loan Documents if there has been a breach
of any representation or warranty made with respect to the related Mortgage Loan
in Subsection 7.01 of the Sale and Servicing Agreement.

 

25.         Helping Families Act Notice. Assignor hereby requests that the Bank
furnish each Mortgagor with the notice described in Subsection 6.04 of the Sale
and Servicing Agreement, in the form attached as Exhibit 8 thereto and using
Christiana Trust, a division of Wilmington Savings Fund Society, FSB, as trustee
of the Sequoia Mortgage Trust 2013-1 as the investor name, in accordance with
the terms of Subsection 6.04 therein, and the Bank hereby covenants that it
shall furnish each Mortgagor with such notice as provided therein. Assignor and
Assignee each agree that it will not send such notices to the Mortgagors.

 

26.         Rule 17g-5 Compliance. The Bank hereby agrees that it shall provide
information with respect to the Mortgage Loans or the origination or servicing
thereof to any Rating Agency or nationally recognized statistical rating
organization (“NRSRO”) via electronic mail at
rmbs17g5informationprovider@wellsfargo.com, with a subject reference of “SEMT
2013-1” and an identification of the type of information being provided in the
body of such electronic mail. The Securities Administrator, as the initial Rule
17g-5 Information Provider (the “Rule 17g-5 Information Provider”) shall notify
the Bank in writing of any change in the identity or contact information of the
Rule 17g-5 Information Provider. The Bank shall have no liability for (i) the
Rule 17g-5 Information Provider’s failure to post information provided by it in
accordance with the terms of this Agreement or (ii) any malfunction or disabling
of the website maintained by the Rule 17g-5 Information Provider. None of the
foregoing restrictions in this Section 26 prohibit or restrict oral or written
communications, or providing information, between the Bank, on the one hand, and
any Rating Agency or NRSRO, on the other hand, with regard to (i) such Rating
Agency’s or NRSRO’s review of the ratings it assigns to the Bank, (ii) such
Rating Agency’s or NRSRO’s approval of the Bank as a residential mortgage
master, special or primary servicer, or (iii) such Rating Agency’s or NRSRO’s
evaluation of the Bank’s servicing operations in general; provided, however,
that the Bank shall not provide any information relating to the Mortgage Loans
to such Rating Agency or NRSRO in connection with such review and evaluation by
such Rating Agency or NRSRO unless: (x) borrower, property or deal specific
identifiers are redacted; or (y) such information has already been provided to
the Rule 17g-5 Information Provider.

 

23

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement the day and
year first above written.

 

  REDWOOD RESIDENTIAL ACQUISITION
CORPORATION   Assignor       By: /s/ John Isbrandtsen   Name: John Isbrandtsen  
Title: Authorized Officer

 

  SEQUOIA RESIDENTIAL FUNDING, INC.   Depositor       By: /s/ John Isbrandtsen  
Name: John Isbrandtsen   Title: Authorized Officer

 

  CHRISTIANA TRUST, A DIVISION OF
WILMINGTON SAVINGS FUND SOCIETY, FSB,
not in its individual capacity but solely as Trustee, Assignee       By: /s/
Jeffrey R. Everhart   Name: Jeffrey R. Everhart   Title: AVP

 

  FIRST REPUBLIC BANK       By: /s/ Tony Sachs   Name: Tony Sachs   Title: VP

 

Accepted and agreed to by:       WELLS FARGO BANK, N.A.   Master Servicer      
By: /s/ Graham M. Oglesby   Name: Graham M. Oglesby   Title: VP  

 

Signature Page to Assignment, Assumption and Recognition Agreement – First
Republic (SEMT 2013-1)

 

 

 

 

ATTACHMENT 1

 

MORTGAGE LOAN SCHEDULE

 



 

 



 

  1 2 3 4 5 6 7 8 9 10   Primary Servicer Servicing Fee % Servicing
Fee—Flatdollar Servicing Advance Methodology Originator Loan Group Loan Number
Amortization Type Lien Position HELOC Indicator 1 1002338 0.002500     1002338
Group 2 12-492544-2 1 1 0 2 1002338 0.002500     1002338 Group 2 12-493010-3 1 1
0 3 1002338 0.002500     1002338 Group 2 12-494005-2 1 1 0 4 1002338 0.002500  
  1002338 Group 2 12-494583-8 1 1 0 5 1002338 0.002500     1002338 Group 2
12-487898-9 1 1 0 6 1002338 0.002500     1002338 Group 2 12-491726-6 1 1 0 7
1002338 0.002500     1002338 Group 1 22-114311-4 2 1 0 8 1002338 0.002500    
1002338 Group 2 12-489826-8 1 1 0 9 1002338 0.002500     1002338 Group 2
12-490117-9 1 1 0 10 1002338 0.002500     1002338 Group 1 978000029 2 1 0 11
1002338 0.002500     1002338 Group 1 22-471621-3 2 1 0 12 1002338 0.002500    
1002338 Group 1 22-474570-9 2 1 0 13 1002338 0.002500     1002338 Group 2
12-492068-2 1 1 0 14 1002338 0.002500     1002338 Group 2 12-494913-7 1 1 0 15
1002338 0.002500     1002338 Group 2 12-492598-8 1 1 0 16 1002338 0.002500    
1002338 Group 2 12-494036-7 1 1 0 17 1002338 0.002500     1002338 Group 2
12-494061-5 1 1 0 18 1002338 0.002500     1002338 Group 1 978000072 2 1 0 19
1002338 0.002500     1002338 Group 2 12-494101-9 1 1 0 20 1002338 0.002500    
1002338 Group 2 12-492376-9 1 1 0 21 1002338 0.002500     1002338 Group 2
12-494417-9 1 1 0 22 1002338 0.002500     1002338 Group 1 978000008 2 1 0 23
1002338 0.002500     1002338 Group 2 12-483241-6 1 1 0 24 1002338 0.002500    
1002338 Group 1 978000081 2 1 0 25 1002338 0.002500     1002338 Group 1
3000002109 2 1 0

 



  11 12 13 14 15 16 17 18 19 20   Loan Purpose Cash Out Amount Total Origination
and Discount Points Covered/High Cost Loan Indicator Relocation Loan Indicator
Broker Indicator Channel Escrow Indicator Senior Loan
Amount(s) Loan Type of Most
Senior Lien 1 7           1 0 0   2 9           1 0 0   3 7           1 0 0   4
7           1 0 0   5 6           1 0 0   6 9           1 0 0   7 9           1
0 0   8 7           1 0 0   9 9           1 0 0   10 9           1 0 0   11 7  
        1 0 0   12 9           1 0 0   13 6           1 0 0   14 7           1 0
0   15 7           1 0 0   16 7           1 0 0   17 7           1 0 0   18 6  
        1 0 0   19 7           1 0 0   20 3           1 0 0   21 9           1 0
0   22 6           1 0 0   23 3           1 0 0   24 3           1 0 0   25 9  
        1 0 0  



 



  21 22 23 24 25 26 27 28 29 30 31   Hybrid Period of
Most Senior Lien (in
months) Neg Am Limit of
Most Senior Lien Junior Mortgage
Balance Origination Date of
Most Senior Lien Origination Date Original Loan
Amount Original Interest
Rate Original
Amortization Term Original Term to
Maturity First Payment Date
of Loan Interest Type
Indicator 1     0.00   20121012 585000.00 0.043000 360 360 20121201 1 2     0.00
  20121115 625000.00 0.040000 360 360 20130101 1 3     0.00   20121105 636750.00
0.037500 360 360 20130101 1 4     0.00   20121102 766400.00 0.036500 360 360
20130101 1 5     0.00   20120717 787500.00 0.035000 240 240 20120901 1 6    
0.00   20121015 785000.00 0.042500 360 360 20121201 1 7     430000.00   20111221
855000.00 0.031000 360 360 20120201 1 8     0.00   20120821 936000.00 0.039500
360 360 20121001 1 9     0.00   20121010 985000.00 0.038500 360 360 20121201 1
10     0.00   20110920 997000.00 0.040500 360 360 20111101 1 11     280000.00  
20110707 1000000.00 0.041500 360 360 20110901 1 12     0.00   20111025
1000000.00 0.042000 360 360 20111201 1 13     0.00   20120927 1072000.00
0.036500 360 360 20121201 1 14     0.00   20121129 1100000.00 0.032000 360 360
20130201 1 15     0.00   20121025 1128000.00 0.036500 360 360 20121201 1 16    
0.00   20121025 1300000.00 0.035000 360 360 20121201 1 17     200000.00  
20121102 1360000.00 0.036500 360 360 20130101 1 18     0.00   20110727
1360000.00 0.043500 360 360 20110901 1 19     0.00   20121102 1400000.00
0.035500 360 360 20130101 1 20     0.00   20121108 1500000.00 0.037500 360 360
20130101 1 21     0.00   20121130 1710000.00 0.036500 360 360 20130201 1 22    
450000.00   20110621 1900000.00 0.043000 360 360 20110801 1 23     0.00  
20120920 1920000.00 0.039000 360 360 20121101 1 24     0.00   20110705
2000000.00 0.042500 360 360 20110901 1 25     0.00   20111221 2325000.00
0.029500 360 360 20120201 1



 



  32 33 34 35 36 37 38 39 40 41   Original Interest
Only Term Buy Down Period HELOC Draw Period Current Loan
Amount Current Interest
Rate Current Payment
Amount Due Interest Paid
Through Date Current Payment
Status Index Type ARM Look-back
Days 1 0 0   583399.64 0.043000 2895.00 20130101 0     2 0 0   624099.48
0.040000 2983.85 20130101 0     3 0 0   635790.95 0.037500 2948.89 20130101 0  
  4 0 0   765225.16 0.036500 3505.97 20130101 0     5 0 0   773778.39 0.035000
4567.18 20130101 0     6 0 0   782833.13 0.042500 3861.73 20130101 0     7 120 0
  855000.00 0.031000 2208.75 20130101 0 35 45 8 0 0   930530.39 0.039500 4441.67
20130101 0     9 0 0   982080.22 0.038500 4617.76 20130101 0     10 120 0  
997000.00 0.040500 3364.88 20130101 0 35 45 11 120 0   1000000.00 0.041500
3458.33 20130101 0 35 45 12 120 0   1000000.00 0.042000 3500.00 20130101 0 35 45
13 0 0   1068708.40 0.036500 4903.97 20130101 0     14 0 0   1100000.00 0.032000
4757.14 20130101 0     15 0 0   1124536.46 0.036500 5160.14 20130101 0     16 0
0   1295902.21 0.035000 5837.58 20130101 0     17 0 0   1357915.22 0.036500
6221.45 20130101 0     18 120 0   1360000.00 0.043500 4930.00 20130101 0 35 45
19 0 0   1397815.90 0.035500 6325.77 20130101 0     20 0 0   1497740.77 0.037500
6946.73 20130101 0     21 0 0   1710000.00 0.036500 7822.56 20130101 0     22
120 0   1900000.00 0.043000 6808.33 20130101 0 35 45 23 0 0   1911524.43
0.039000 9056.03 20130101 0     24 120 0   2000000.00 0.042500 7083.33 20130101
0 35 45 25 120 0   2325000.00 0.029500 5715.63 20130101 0 35 15



 



  42 43 44 45 46 47 48 49 50   Gross Margin ARM Round Flag ARM Round Factor
Initial Fixed Rate
Period Initial Interest Rate
Cap (Change Up) Initial Interest Rate
Cap (Change Down) Subsequent Interest
Rate Reset Period Subsequent Interest
Rate Cap (Change Down) Subsequent Interest
Rate Cap (Change
Up) 1                   2                   3                   4              
    5                   6                   7 0.014500 3 0.001250 60 0.050000
0.050000 1 0.000000 0.000000 8                   9                   10 0.016250
3 0.001250 120 0.050000 0.050000 1 0.000000 0.000000 11 0.016250 3 0.001250 120
0.050000 0.050000 1 0.000000 0.000000 12 0.016250 3 0.001250 120 0.050000
0.050000 1 0.000000 0.000000 13                   14                   15      
            16                   17                   18 0.016250 3 0.001250 120
0.050000 0.050000 1 0.000000 0.000000 19                   20                  
21                   22 0.016250 3 0.001250 120 0.050000 0.050000 1 0.000000
0.000000 23                   24 0.016250 3 0.001250 120 0.050000 0.050000 1
0.000000 0.000000 25 0.016250 3 0.001250 60 0.050000 0.050000 1 0.000000
0.000000



 



  51 52 53 54 55 56 57 58 59   Lifetime Maximum
Rate (Ceiling) Lifetime Minimum
Rate (Floor) Negative
Amortization Limit Initial Negative
Amortization Recast
Period Subsequent
Negative
Amortization Recast
Period Initial Fixed
Payment Period Subsequent
Payment Reset
Period Initial Periodic
Payment Cap Subsequent
Periodic Payment
Cap 1                   2                   3                   4              
    5                   6                   7 0.081000 0.028500               8
                  9                   10 0.090500 0.029000               11
0.091500 0.029000               12 0.092000 0.029000               13          
        14                   15                   16                   17      
            18 0.093500 0.029000               19                   20          
        21                   22 0.093000 0.029000               23              
    24 0.092500 0.029000               25 0.079500 0.027000              



 



  60 61 62 63 64 65 66 67 68   Initial Minimum
Payment Reset
Period Subsequent
Minimum Payment
Reset Period Option ARM
Indicator Options at Recast Initial Minimum
Payment Current Minimum
Payment Prepayment Penalty
Calculation Prepayment Penalty
Type Prepayment Penalty
Total Term 1             99 99 60 2             99 99 60 3             99 99 60
4             99 99 60 5             99 99 60 6                 0 7            
99 99 48 8             99 99 60 9             99 99 60 10             99 99 60
11             99 99 60 12             99 99 60 13             99 99 60 14      
      99 99 60 15             99 99 60 16             99 99 60 17             99
99 60 18             99 99 60 19             99 99 60 20             99 99 60 21
            99 99 60 22             99 99 60 23             99 99 60 24        
    99 99 60 25             99 99 48



 



  69 70 71 72 73 74 75 76 77 78   Prepayment Penalty
Hard Term Primary Borrower ID Number of
Mortgaged
Properties Total Number of
Borrowers Self-employment
Flag Current ‘Other’
Monthly Payment Length of
Employment:
Borrower Length of
Employment: Co-
Borrower Years in Home FICO Model Used 1   346 5   0   20 15 0 1 2   109 1   1  
0.5 7 0 1 3   382 1   0   2   0 1 4   419 2   0   10 4.5 0 1 5   378 2   0   1.5
1 0 1 6   135 2   0   0 1 3 1 7   96 2   0   19   20 1 8   449 1   0   10 15 0 1
9   446 1   0   7 2 1 1 10   416 1   0   0.6 7 2 1 11   455 3   0   15 3 0 1 12
  58 1   1   14 0 7 1 13   318 1   1   6 6 0 1 14   173 2   0   26 25 0 1 15  
514 3   0   0 3.75 0 1 16   462 1   1   20   0 1 17   249 3   0   1 3 0 1 18  
15 1   0   8   0 1 19   133 1   0   1   0 1 20   468 3   0   17   0 1 21   193 4
  0   23   3 1 22   368 1   0   5   0 1 23   402 8   1   20 20 6 1 24   139 2  
0   0   1 1 25   96 2   0   19   20 1



 



  79 80 81 82 83 84 85 86 87   Most Recent FICO
Date Primary Wage
Earner Original
FICO: Equifax Primary Wage
Earner Original
FICO: Experian Primary Wage
Earner Original
FICO: TransUnion Secondary Wage
Earner Original
FICO: Equifax Secondary Wage
Earner Original
FICO: Experian Secondary Wage
Earner Original
FICO: TransUnion Original
Primary Borrower
FICO Most Recent
Primary Borrower
FICO 1               781   2               762   3               798   4        
      748   5               738   6               784   7 20121212            
778 800 8               736   9               768   10 20121212             790
778 11 20121212             788 788 12 20121212             801 789 13          
    778   14               816   15               778   16               726  
17               747   18 20121212             791 682 19               812   20
              767   21               774   22 20121212             771 722 23  
            697   24 20121212             727 715 25 20121212             778
800



 



  88 89 90 91 92 93 94 95 96   Most Recent Co-
Borrower FICO Most Recent FICO
Method VantageScore:
Primary Borrower VantageScore: Co-
Borrower Most Recent
VantageScore
Method VantageScore Date Credit Report:
Longest Trade Line Credit Report:
Maximum Trade
Line Credit Report:
Number of Trade
Lines 1                   2                   3                   4            
      5                   6                   7   3               8            
      9                   10   3               11   3               12   3      
        13                   14                   15                   16      
            17                   18   3               19                   20  
                21                   22   3               23                  
24   3               25   3              



 



  97 98 99 100 101 102 103 104   Credit Line Usage
Ratio Most Recent 12-
month Pay History Months Bankruptcy Months Foreclosure Primary Borrower
Wage Income Co-Borrower Wage
Income Primary Borrower
Other Income Co-Borrower Other
Income 1   000000000000     36806.26 2266.66 0.00 0.00 2   000000000000    
6000.00 13050.00 0.00 0.00 3   000000000000     0.00   17206.92   4  
000000000000     18750.00 13500.00 0.00 0.00 5   000000000000     49242.00 0.00
0.00 0.00 6   000000000000     16666.66 10833.42 0.00 0.00 7   000000000000    
29166.67 0.00 27083.34 0.00 8   000000000000     0.00 0.00 11430.00 6263.00 9  
000000000000     14409.13 3992.00 4166.66 0.00 10   000000000000     10417.00
0.00 683.00 751.00 11   000000000000     8333.33 7002.00 10870.56 0.00 12  
000000000000     6193.00   5155.00   13   000000000000     0.00 0.00 28528.00
0.00 14   000000000000     10125.00 19200.00 4639.85 0.00 15   000000000000    
25000.00 3281.00 1380.00 0.00 16   000000000000     0.00   26150.33   17  
000000000000     30833.33 13000.00 0.00 0.00 18   000000000000     11875.00 0.00
15000.00 0.00 19   000000000000     32583.33   0.00   20   000000000000    
74208.00 0.00 61216.00 0.00 21   000000000000     46332.64   15797.75   22  
000000000000     0.00   67866.74   23   000000000000     141838.00 0.00 0.00
0.00 24   000000000000     0.00   26606.00   25   000000000000     29166.67 0.00
27083.34 0.00



 



  105 106 107 108 109 110 111 112   All Borrower Wage
Income All Borrower Total
Income 4506-T Indicator Borrower Income
Verification Level Co-Borrower
Income Verification Borrower
Employment
Verification Co-Borrower
Employment
Verification Borrower Asset
Verification 1 39072.92 39072.92 0 5   3   4 2 19050.00 19050.00 1 4   2   4 3
0.00 17206.92 0 5   2   4 4 32250.00 32250.00 0 5   2   4 5 49242.00 49242.00 0
5   2   4 6 27500.08 27500.08 0 5   2   4 7 29166.67 56250.01 0 5   2   4 8 0.00
17693.00 0 5   2   4 9 18401.13 22567.79 1 5   3   4 10 10417.00 11850.58 0 5  
2   4 11 15335.33 26205.97 0 5   2   4 12 6193.00 11348.00 0 5   2   3 13 0.00
28528.00 0 4   2   4 14 29325.00 33964.85 1 5   2   4 15 28281.00 29661.00 1 5  
2   4 16 0.00 26150.33 1 4   2   4 17 51151.66 64477.24 1 5   3   4 18 11875.00
26875.00 0 5   2   4 19 32583.33 32583.33 0 5   3   4 20 74208.00 135424.00 1 5
  2   4 21 46332.64 62130.39 0 5   2   4 22 0.00 67866.74 0 5   2   4 23
141838.00 141838.00 0 5   3   3 24 0.00 26606.00 0 5   2   3 25 29166.67
56250.01 0 5   2   4



 



  113 114 115 116 117 118 119   Co-Borrower Asset
Verification Liquid / Cash
Reserves Monthly Debt All
Borrowers Originator DTI Fully Indexed Rate Qualification
Method Percentage of Down
Payment from
Borrower Own
Funds 1   763202.51 8740.61 0.223700     100.000000 2   52760.43 4168.67
0.218828       3   842850.49 5817.01 0.338062     100.000000 4   201751.88
9102.43 0.282246     100.000000 5   1449029.00 12498.85 0.253825     0.000000 6
  287909.84 6575.57 0.239111       7   1075866.50 21375.00 0.380000       8  
298156.70 5926.82 0.334981     0.000000 9   273652.70 7405.60 0.328149       10
  271567.00 4740.23 0.400000       11   4942401.60 7337.67 0.280000    
100.000000 12   966841.81 4530.12 0.399200       13   70886.00 7478.53 0.262147
    0.000000 14   608162.03 11749.94 0.345944     100.000000 15   895627.49
12636.33 0.426025     100.000000 16   340584.04 8795.48 0.336343     100.000000
17   439956.90 25405.19 0.394018     100.000000 18   680629.00 7256.25 0.270000
    100.000000 19   847381.53 8400.18 0.257806     100.000000 20   1687977.09
8414.30 0.062133       21   11960683.87 11104.44 0.178728       22   2698358.00
15609.35 0.230000     100.000000 23   5373337.56 17743.22 0.125095       24  
12881768.37 16817.65 0.632100       25   1068689.22 21375.00 0.380000      



 



  120 121 122 123 124 125 126 127 128   City State Postal Code Property Type
Occupancy Sales Price Original Appraised
Property Value Original Property
Valuation Type Original Property
Valuation Date 1 SAN RAFAEL CA 94901 14 3 900000.00 900000.00 3 20120926 2
Kenwood CA 95452 1 3   1100000.00 3 20121011 3 APTOS CA 95003 1 2 849000.00
849000.00 3 20121025 4 ORINDA CA 94563 1 1 958000.00 958000.00 3 20121026 5 SAN
FRANCISCO CA 94115 3 1 1050000.00 1050000.00 3 20120706 6 SAN FRANCISCO CA 94105
4 1   1130000.00 3 20120920 7 SAN FRANCISCO CA 94127 1 1   1650000.00 3 20111121
8 SAN FRANCISCO CA 94131 1 1 1170000.00 1175000.00 3 20120803 9 San Francisco CA
94109 3 1   1350000.00 3 20120920 10 ORINDA CA 94563 1 1   1400000.00 3 20110830
11 SAN FRANCISCO CA 94118 1 1 1600000.00 1700000.00 3 20110602 12 NEW YORK NY
10024 2 1   1740000.00 3 20110914 13 LAFAYETTE CA 94549 1 1 1340000.00
1355000.00 3 20120917 14 Cayucos CA 93430 1 2 1586000.00 1600000.00 3 20121109
15 SAN FRANCISCO CA 94118 3 1 1410000.00 1410000.00 3 20120926 16 TIBURON CA
94920 1 1 1625000.00 1855000.00 3 20121022 17 SAN FRANCISCO CA 94114 1 1
1950000.00 1950000.00 3 20121019 18 BROOKLYN NY 11231 13 1 1699999.00 1700000.00
3 20110601 19 SAN FRANCSICO CA 94114 1 1 1750000.00 1750000.00 3 20121023 20
Santa Monica CA 90402 1 1   2500000.00 3 20121010 21 Malibu CA 90265 1 1  
2900000.00 3 20121114 22 SAN FRANCISCO CA 94115 4 1 3450000.00 3450000.00 3
20110429 23 SAN ANSELMO CA 94960 1 1   3200000.00 3 20120511 24 BOSTON MA 02116
3 1   3490000.00 3 20110602 25 GEYSERVILLE CA 95441 1 2   3400000.00 3 20111119



 



  129 130 131 132 133 134   Original Automated
Valuation Model
(AVM) Model Name Original AVM
Confidence Score Most Recent
Property Value2 Most Recent
Property Valuation
Type Most Recent
Property Valuation
Date Most Recent AVM
Model Name 1             2             3             4             5            
6             7             8             9             10             11      
      12             13             14             15             16            
17             18             19             20             21             22  
          23             24             25            



 



  135 136 137 138 139 140 141 142   Most Recent AVM
Confidence Score Original CLTV Original LTV Original Pledged
Assets Mortgage Insurance
Company Name Mortgage Insurance
Percent MI: Lender or
Borrower Paid? Pool Insurance Co.
Name 1   0.650000 0.650000 0 0 0     2   0.568100 0.568100 0 0 0     3  
0.750000 0.750000 0 0 0     4   0.800000 0.800000 0 0 0     5   0.750000
0.750000 0 0 0     6   0.694600 0.694600 0 0 0     7   0.778700 0.518100 0 0 0  
  8   0.800000 0.800000 0 0 0     9   0.729600 0.729600 0 0 0     10   0.712100
0.712100 0 0 0     11   0.800000 0.625000 0 0 0     12   0.574700 0.574700 0 0 0
    13   0.800000 0.800000 0 0 0     14   0.693500 0.693500 0 0 0     15  
0.800000 0.800000 0 0 0     16   0.800000 0.800000 0 0 0     17   0.800000
0.697400 0 0 0     18   0.800000 0.800000 0 0 0     19   0.800000 0.800000 0 0 0
    20   0.600000 0.600000 0 0 0     21   0.589600 0.589600 0 0 0     22  
0.681100 0.550700 0 0 0     23   0.600000 0.600000 0 0 0     24   0.573000
0.573000 0 0 0     25   0.683800 0.683800 0 0 0    



 



  143 144 145 146 147 148 149 150   Pool Insurance Stop
Loss % MI Certificate
Number Updated DTI
(Front-end) Updated DTI
(Back-end) Modification
Effective Payment
Date Total Capitalized
Amount Total Deferred
Amount Pre-Modification
Interest (Note) Rate 1                 2                 3                 4    
            5                 6                 7                 8            
    9                 10                 11                 12                
13                 14                 15                 16                 17  
              18                 19                 20                 21      
          22                 23                 24                 25          
     



 



  151 152 153 154 155 156 157 158   Pre-Modification P&I
Payment Pre-Modification
Initial Interest Rate
Change Downward
Cap Pre-Modification
Subsequent Interest
Rate Cap Pre-Modification
Next Interest Rate
Change Date Pre-Modification
I/O Term Forgiven Principal
Amount Forgiven Interest
Amount Number of
Modifications 1                 2                 3                 4          
      5                 6                 7                 8                 9
                10                 11                 12                 13    
            14                 15                 16                 17        
        18                 19                 20                 21            
    22                 23                 24                 25                



 



  159 160 161 162 163 164   Cash To/From Brrw at Closing Brrw - Yrs at in
Industry CoBrrw - Yrs at in Industry Junior Mortgage Drawn Amount Maturity Date
Primary Borrower Wage Income (Salary) 1   24 15 0 20421101 36806.26 2   28 16 0
20421201 6000 3   2   0 20421201 0 4   10 10 0 20421201 18750 5   1.5 1 0
20320801 49242 6   13 7 0 20421101 16666.66 7   36   430000 20420101 29166.67 8
  10   0 20420901 0 9   7 4 0 20421101 14409.13 10   19 7 0 20411001 10417 11  
15 4 280000 20410801 8333 12   14 0 0 20411101 6193 13   6 12 0 20421101 0 14  
26 26 0 20430101 10125 15   13 4 0 20421101 25000 16   20   0 20421101 0 17   16
3 200000 20421201 30833.33 18   13   0 20410801 11875 19   16   0 20421201
32583.33 20   33   0 20421201 74208 21   28   0 20430101 46332.64 22   5  
450000 20410701 0 23   20 20 0 20421001 141838 24   0   0 20410801 0 25   36   0
20420101 29167



 



  165 166 167 168 169   Primary Borrower Wage Income (Bonus) Primary Borrower
Wage Income (Commission) Co-Borrower Wage Income (Salary) Co-Borrower Wage
Income (Bonus) Co-Borrower Wage Income (Commission) 1 0 0 2266.66 0 0 2 0 0
13050 0 0 3 0 0 0 0 0 4 0 0 13500 0 0 5 0 0 0 0 0 6 0 0 10833.42 0 0 7 27083.34
0 0 0 0 8 0 0 0 0 0 9 4166.66 0 3992 0 0 10 0 0 0 0 0 11 0 0 7002 0 0 12 0 0    
  13 0 0 0 0 0 14 0 0 19200 0 0 15 0 0 3281 0 0 16 0 0 0 0 0 17 0 0 13000 0 0 18
15000 0 0 0 0 19 0 0 0 0 0 20 0 0 0 0 0 21 0 0 0 0 0 22 0 0       23 0 0 0 0 0
24 0 0       25 27083 0      



 



  170 171 172   Originator Doc Code RWT Income Verification RWT Asset
Verification 1 Full Two Years Two Months 2 Full Two Years Two Months 3 Full Two
Years Two Months 4 Full Two Years Two Months 5 Full Two Years Two Months 6 Full
Two Years Two Months 7 Full Two Years Two Months 8 Full Two Years Two Months 9
Full Two Years Two Months 10 Full Two Years Two Months 11 Full Two Years Two
Months 12 Full Two Years One Month 13 Full Two Years Two Months 14 Full Two
Years Two Months 15 Full Two Years Two Months 16 Full Two Years Two Months 17
Full Two Years Two Months 18 Full Two Years Two Months 19 Full Two Years Two
Months 20 Full Two Years Two Months 21 Full Two Years Two Months 22 Full Two
Years Two Months 23 Full Two Years One Month 24 Full Two Years One Month 25 Full
Two Years Two Months



 



  





 



 

 

 



MERSID Organization 1002338 First Republic



 



 

 

  



ASF RMBS DISCLOSURE PACKAGE

  







Field
Number
Field Name
Field Description
Type of
Field
Data Type
Sample Data
Format
When
Applicable?
Valid Values
Proposed
Unique
Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
 
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Scheduled Loan Amount
Mortgage loan scheduled principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Scheduled Interest Paid
Through Date
 
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
99=no cap
 
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
   
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
 
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of residential properties owned by the borrower that currently secure
mortgage loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
99 = Retired, None employment income soure (social security, trust income,
dividends, etc.)
 
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
 
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
 
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
*For self-employed borrowers:  Level 4 Income Verification:
• 2 Years Tax Returns
• Self-prepared tax returns (regardless of 4506 and tax transcripts)
 
** For self-employed borrowers: Level 5 Income Verification:
• 2 Years tax returns
• Tax returns prepared and not executed by a CPA, with
          o CPA name & phone number shown on the Preparer section of the tax
return
          o Executed 4506 and tax transcripts (matching returns in file)
• Tax returns prepared and executed by a CPA  (regardless of 4506 and tax
transcripts)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
 
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
 
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
 
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
 
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income— which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
> 0
UNK = Unknown
   
144
Updated DTI
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year — YYYY Format). Required
only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 



 

 

 

  

 

ATTACHMENT 2

 

SALE AND SERVICING AGREEMENT

 

 

 

 

EXHIBIT D-3

 

INITIAL AUTHORIZED REPRESENTATIVES OF THE SERVICER

 

Name   Title   Specimen Signature                                              
                                                                               
                       

  

 

 

 

EXHIBIT F

 

REQUEST FOR RELEASE OF DOCUMENTS

 

To: Wells Fargo Bank, N.A. Date:  _______________   751 Kasota Avenue    
Minneapolis, MN  55414     Attn:  WFDC Release Department.  

 

Re:Custodial Agreement, dated as of January 1, 2013, among Christiana Trust, a
division of Wilmington Savings Fund Society, FSB, as Trustee, Wells Fargo Bank,
N.A., as Custodian, Sequoia Residential Funding, Inc., as Depositor, and Redwood
Residential Acquisition Corporation, as Seller

 

In connection with the administration of the Mortgage Loans held by you as
Custodian for the Trustee pursuant to the above-captioned Custodial Agreement,
we request the release of the Custodian’s Mortgage File for the Mortgage Loan
described below, for the reason indicated.

 

Mortgage Loan Number:   Investor Number:       Mortgagor Name, Address & Zip
Code:   Pool Number:

 

Reason for Requesting Documents (check one):

 

_______ 1. Mortgage Paid in Full       _______ 2. Foreclosure       _______ 3. 
Substitution       _______  4. Other Liquidation       _______ 5.
Non-liquidation Reason:__________________       For CMI Use Only:_____________

 

By:       (Authorized Signature)  

 

Printed Name           Servicer Name:           Ship To Address:                

 

 

 

 

Phone:      

 

Custodian

 

Please acknowledge the execution of the above request by your signature and date
below:

 

    Date Signature           Documents returned to Custodian:               Date
Custodian    

  

 

 

 

EXHIBIT 10

 

FORM OF MONTHLY LOSS REPORT



 

 

 

 



Exhibit : Calculation of Realized Loss/Gain Form 332– Instruction Sheet

NOTE: Do not net or combine items. Show all expenses individually and all
credits as separate line items. Claim packages are due on the remittance report
date. Late submissions may result in claims not being passed until the following
month. The Servicer is responsible to remit all funds pending loss approval and
/or resolution of any disputed items.

 

The numbers on the 332 form correspond with the numbers listed below.

 

Liquidation and Acquisition Expenses:

1.The Actual Unpaid Principal Balance of the Mortgage Loan. For documentation,
an Amortization Schedule from date of default through liquidation breaking out
the net interest and servicing fees advanced is required.

 

2.The Total Interest Due less the aggregate amount of servicing fee that would
have been earned if all delinquent payments had been made as agreed. For
documentation, an Amortization Schedule from date of default through liquidation
breaking out the net interest and servicing fees advanced is required.

3.Accrued Servicing Fees based upon the Scheduled Principal Balance of the
Mortgage Loan as calculated on a monthly basis. For documentation, an
Amortization Schedule from date of default through liquidation breaking out the
net interest and servicing fees advanced is required.

4-12.Complete as applicable. Required documentation:

* For taxes and insurance advances – see page 2 of 332 form - breakdown required
showing period of coverage, base tax, interest, penalty. Advances prior to
default require evidence of servicer efforts to recover advances.

* For escrow advances - complete payment history

   (to calculate advances from last positive escrow balance forward)

* Other expenses -  copies of corporate advance history showing all payments

* REO repairs > $1500 require explanation

* REO repairs >$3000 require evidence of at least 2 bids.

* Short Sale or Charge Off require P&L supporting the decision and WFB’s
approved Officer Certificate

* Unusual or extraordinary items may require further documentation.

13.The total of lines 1 through 12.

 Credits:

 

14-21.Complete as applicable. Required documentation:

* Copy of the HUD 1 from the REO sale. If a 3rd Party Sale, bid instructions and
Escrow Agent / Attorney

   Letter of Proceeds Breakdown.

* Copy of EOB for any MI or gov't guarantee

* All other credits need to be clearly defined on the 332 form            

22.The total of lines 14 through 21.

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 1 of 5

 

 

Please Note:For HUD/VA loans, use line (18a) for Part A/Initial proceeds and
line (18b) for Part B/Supplemental proceeds.

 

Total Realized Loss (or Amount of Any Gain)

23.The total derived from subtracting line 22 from 13. If the amount represents
a realized gain, show the amount in parenthesis ( ).    

  

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 2 of 5

 

 

Exhibit 3A: Calculation of Realized Loss/Gain Form 332

 

Prepared by: ________________ Date: ___________________ Phone:
____________________ Email Address: ____________



Servicer Loan No.

 

 

Servicer Name

 

 

Servicer Address

 

 

 

WELLS FARGO BANK, N.A. Loan No._____________________________

 

Borrower's Name: ________________________________________________________

Property Address: _________________________________________________________

 

Liquidation Type:  REO Sale 3rd Party Sale Short Sale Charge Off

 

Was this loan granted a Bankruptcy deficiency or cramdown Yes No

If “Yes”, provide deficiency or cramdown amount _______________________________

 

Liquidation and Acquisition Expenses:                       (1)   Actual Unpaid
Principal Balance of Mortgage Loan   $         (1)         (2)   Interest
accrued at Net Rate             (2)         (3)   Accrued Servicing Fees        
    (3)         (4)   Attorney's Fees             (4)         (5)   Taxes (see
page 2)             (5)         (6)   Property Maintenance             (6)      
  (7)   MI/Hazard Insurance Premiums (see page 2)             (7)         (8)  
Utility Expenses             (8)         (9)   Appraisal/BPO             (9)    
    (10)   Property Inspections             (10)         (11)   FC Costs/Other
Legal Expenses             (11)         (12)   Other (itemize)             (12)
       

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 3 of 5

 

 

    Cash for Keys__________________________             (12)            
HOA/Condo Fees_______________________             (12)            
______________________________________             (12)                        
  Total Expenses   $         (13)         Credits:         (14)   Escrow Balance
  $         (14)         (15)   HIP Refund             (15)         (16)  
Rental Receipts           (16)         (17)   Hazard Loss Proceeds            
(17)         (18)   Primary Mortgage Insurance / Gov’t Insurance            
(18a) HUD Part A                       (18b)   HUD Part B         (19)   Pool
Insurance Proceeds             (19)         (20)   Proceeds from Sale of
Acquired Property             (20)         (21)   Other (itemize)            
(21)             _________________________________________             (21)    
                      Total Credits   $         (22)         Total Realized Loss
(or Amount of Gain)   $         (23)        

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 4 of 5

 

 

Escrow Disbursement Detail

 

Type

(Tax
/Ins.)

Date Paid Period of
Coverage Total Paid Base
Amount Penalties Interest

             

             

             

             

             

             

             

             

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

  

Page 5 of 5

 

 

EXHIBIT 11

 

FORM OF DELINQUENCY REPORTING

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

  

Page 1 of 7

 

Exhibit : Standard File Layout – Delinquency Reporting

 

*The column/header names in bold are the minimum fields Wells Fargo must receive
from every Servicer

Column/Header Name Description Decimal Format
Comment SERVICER_LOAN_NBR

A unique number assigned to a loan by the Servicer.
This may be different than the LOAN_NBR

 

    LOAN_NBR

A unique identifier assigned to each loan by the

originator.

 

    CLIENT_NBR

Servicer Client Number

 

    SERV_INVESTOR_NBR

Contains a unique number as assigned by an

external servicer to identify a group of loans in
their system.

 

    BORROWER_FIRST_NAME

First Name of the Borrower.

 

    BORROWER_LAST_NAME

Last name of the borrower.

 

    PROP_ADDRESS

Street Name and Number of Property

 

    PROP_STATE

The state where the property located.

 

    PROP_ZIP

Zip code where the property is located.

 

    BORR_NEXT_PAY_DUE_DATE

The date that the borrower's next payment is due
to the servicer at the end of processing cycle, as
reported by Servicer.

 

  MM/DD/YYYY LOAN_TYPE

Loan Type (i.e. FHA, VA, Conv)

 

    BANKRUPTCY_FILED_DATE

The date a particular bankruptcy claim was filed.

 

  MM/DD/YYYY BANKRUPTCY_CHAPTER_CODE

The chapter under which the
bankruptcy was filed.

 

    BANKRUPTCY_CASE_NBR

The case number assigned by the court to the
bankruptcy filing.

 

    POST_PETITION_DUE_DATE

The payment due date once the bankruptcy has
been approved by the courts

 

  MM/DD/YYYY BANKRUPTCY_DCHRG_DISM_DATE

The Date The Loan Is Removed From Bankruptcy.
Either by Dismissal, Discharged and/or a Motion For
Relief Was Granted.

 

  MM/DD/YYYY LOSS_MIT_APPR_DATE

The Date The Loss Mitigation Was Approved By The
Servicer

 

  MM/DD/YYYY LOSS_MIT_TYPE

The Type Of Loss Mitigation Approved For A Loan
Such As;

 

    LOSS_MIT_EST_COMP_DATE

The Date The Loss Mitigation /Plan Is Scheduled To
End/Close

 

  MM/DD/YYYY LOSS_MIT_ACT_COMP_DATE

The Date The Loss Mitigation Is Actually Completed

 

  MM/DD/YYYY

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 1 of 7

 

 

FRCLSR_APPROVED_DATE

The date DA Admin sends a letter to the servicer
with instructions to begin foreclosure
proceedings.

 

  MM/DD/YYYY ATTORNEY_REFERRAL_DATE

Date File Was Referred To Attorney to Pursue
Foreclosure

 

  MM/DD/YYYY FIRST_LEGAL_DATE

Notice of 1st legal filed by an Attorney in a
Foreclosure Action

 

  MM/DD/YYYY FRCLSR_SALE_EXPECTED_DATE

The date by which a foreclosure sale is expected
to occur.

 

  MM/DD/YYYY FRCLSR_SALE_DATE

The actual date of the foreclosure sale.

 

  MM/DD/YYYY FRCLSR_SALE_AMT The amount a property sold for at the
foreclosure sale. 2

No commas(,)
or dollar
signs ($)

 

EVICTION_START_DATE

The date the servicer initiates eviction of the
borrower.

 

  MM/DD/YYYY EVICTION_COMPLETED_DATE

The date the court revokes legal possession of
the property from the borrower.

 

  MM/DD/YYYY LIST_PRICE The price at which an REO property is marketed. 2

No commas(,)
or dollar
signs ($)

 

LIST_DATE

The date an REO property is listed at a particular
price.

 

  MM/DD/YYYY OFFER_AMT

The dollar value of an offer for an REO property.

 

2

No commas(,)
or dollar
signs ($)

 

OFFER_DATE_TIME

The date an offer is received by DA Admin or by the
Servicer.

 

  MM/DD/YYYY REO_CLOSING_DATE

The date the REO sale of the property is scheduled
to close.

 

  MM/DD/YYYY REO_ACTUAL_CLOSING_DATE

Actual Date Of REO Sale

 

  MM/DD/YYYY OCCUPANT_CODE

Classification of how the property is occupied.

 

    PROP_CONDITION_CODE

A code that indicates the condition of the
property.

 

    PROP_INSPECTION_DATE

The date a property inspection is performed.

 

  MM/DD/YYYY APPRAISAL_DATE

The date the appraisal was done.

 

  MM/DD/YYYY CURR_PROP_VAL

The current "as is" value of the property based on
brokers price opinion or appraisal.

 

2   REPAIRED_PROP_VAL

The amount the property would be worth if repairs
are completed pursuant to a broker's price opinion or appraisal.

 

2  

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 2 of 7

 

 

If applicable:

 

      DELINQ_STATUS_CODE

FNMA Code Describing Status of Loan

 

    DELINQ_REASON_CODE

The circumstances which caused a borrower to
stop paying on a loan. Code indicates the reason
why the loan is in default for this cycle.

 

    MI_CLAIM_FILED_DATE

Date Mortgage Insurance Claim Was Filed With
Mortgage Insurance Company.

 

  MM/DD/YYYY MI_CLAIM_AMT Amount of Mortgage Insurance Claim Filed  

No commas(,)
or dollar
signs ($)

 

MI_CLAIM_PAID_DATE

Date Mortgage Insurance Company Disbursed Claim
Payment

 

  MM/DD/YYYY MI_CLAIM_AMT_PAID

Amount Mortgage Insurance Company Paid On Claim

 

2

No commas(,)
or dollar
signs ($)

 

POOL_CLAIM_FILED_DATE

Date Claim Was Filed With Pool Insurance Company.

 

  MM/DD/YYYY POOL_CLAIM_AMT Amount of Claim Filed With Pool Insurance Company 2

No commas(,)
or dollar
signs ($)

 

POOL_CLAIM_PAID_DATE

Date Claim Was Settled and The Check Was Issued By
The Pool Insurer

 

  MM/DD/YYYY POOL_CLAIM_AMT_PAID Amount Paid On Claim By Pool Insurance Company
2

No commas(,)

or dollar

signs ($)

 

FHA_PART_A_CLAIM_FILED_DATE

Date FHA Part A Claim Was Filed With HUD

 

  MM/DD/YYYY FHA_PART_A_CLAIM_AMT

Amount of FHA Part A Claim Filed

 

2

No commas(,)
or dollar
signs ($)

 

FHA_PART_A_CLAIM_PAID_DATE Date HUD Disbursed Part A Claim Payment  

MM/DD/YYYY

 

FHA_PART_A_CLAIM_PAID_AMT Amount HUD Paid on Part A Claim 2

No commas(,)
or dollar
signs ($)

 

FHA_PART_B_CLAIM_FILED_DATE Date FHA Part B Claim Was Filed With HUD  

MM/DD/YYYY

 

FHA_PART_B_CLAIM_AMT Amount of FHA Part B Claim Filed 2

No commas(,)
or dollar
signs ($)

 

FHA_PART_B_CLAIM_PAID_DATE Date HUD Disbursed Part B Claim Payment  

MM/DD/YYYY

 

FHA_PART_B_CLAIM_PAID_AMT Amount HUD Paid on Part B Claim 2

No commas(,)
or dollar
signs ($)

 

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 3 of 7

 

 

VA_CLAIM_FILED_DATE Date VA Claim Was Filed With the Veterans Admin  

MM/DD/YYYY

 

VA_CLAIM_PAID_DATE Date Veterans Admin. Disbursed VA Claim Payment  

MM/DD/YYYY

 

VA_CLAIM_PAID_AMT Amount Veterans Admin. Paid on VA Claim 2

No commas(,)
or dollar
signs ($)

 

MOTION_FOR_RELIEF_DATE The date the Motion for Relief was filed 10

MM/DD/YYYY

 

FRCLSR_BID_AMT The foreclosure sale bid amount 11

No commas(,)
or dollar signs
($)

 

FRCLSR_SALE_TYPE

The foreclosure sales results: REO, Third Party, Conveyance to HUD/VA

 

    REO_PROCEEDS The net proceeds from the sale of the REO property.   

No commas(,)
or dollar signs
($)

 

BPO_DATE

The date the BPO was done.

 

    CURRENT_FICO

The current FICO score

 

    HAZARD_CLAIM_FILED_DATE

The date the Hazard Claim was filed with the Hazard Insurance Company.

 

10 MM/DD/YYYY HAZARD_CLAIM_AMT The amount of the Hazard Insurance Claim filed.
11

No commas(,)
or dollar signs
($)

 

HAZARD_CLAIM_PAID_DATE

The date the Hazard Insurance Company disbursed the claim payment.

 

10 MM/DD/YYYY HAZARD_CLAIM_PAID_AMT The amount the Hazard Insurance Company paid
on the claim. 11 No commas(,)
or dollar signs
($) ACTION_CODE Indicates loan status   Number NOD_DATE     MM/DD/YYYY NOI_DATE
    MM/DD/YYYY ACTUAL_PAYMENT_PLAN_START_DATE     MM/DD/YYYY ACTUAL_PAYMENT_
PLAN_END_DATE       ACTUAL_REO_START_DATE     MM/DD/YYYY REO_SALES_PRICE    
Number

 

REALIZED_LOSS/GAIN

 

As defined in the Servicing Agreement

 

 

Number

 

Exhibit 2: Standard File Codes – Delinquency Reporting

 

The Loss Mit Type field should show the approved Loss Mitigation Code as
follows:

·ASUM-  Approved Assumption

·BAP-     Borrower Assistance Program

·CO-       Charge Off

·DIL-      Deed-in-Lieu

·FFA-     Formal Forbearance Agreement

·MOD-   Loan Modification

·PRE-     Pre-Sale

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 4 of 7

 

 

·SS-        Short Sale

·MISC-  Anything else approved by the PMI or Pool Insurer

 

NOTE: Wells Fargo Bank will accept alternative Loss Mitigation Types to those
above, provided that they are consistent with industry standards. If Loss
Mitigation Types other than those above are used, the Servicer must supply Wells
Fargo Bank with a description of each of the Loss Mitigation Types prior to
sending the file.

 

The Occupant Code field should show the current status of the property code as
follows:

·Mortgagor

·Tenant

·Unknown

·Vacant

 

The Property Condition field should show the last reported condition of the
property as follows:

·Damaged

·Excellent

·Fair

·Gone

·Good

·Poor

·Special Hazard

·Unknown

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 5 of 7

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Reason Code field should show the Reason for Delinquency as
follows:

 

Delinquency
Code Delinquency Description 001 FNMA-Death of principal mortgagor 002
FNMA-Illness of principal mortgagor 003 FNMA-Illness of mortgagor’s family
member 004 FNMA-Death of mortgagor’s family member 005 FNMA-Marital difficulties
006 FNMA-Curtailment of income 007 FNMA-Excessive Obligation 008
FNMA-Abandonment of property 009 FNMA-Distant employee transfer 011
FNMA-Property problem 012 FNMA-Inability to sell property 013 FNMA-Inability to
rent property 014 FNMA-Military Service 015 FNMA-Other 016 FNMA-Unemployment 017
FNMA-Business failure 019 FNMA-Casualty loss 022 FNMA-Energy environment costs
023 FNMA-Servicing problems 026 FNMA-Payment adjustment 027 FNMA-Payment dispute
029 FNMA-Transfer of ownership pending 030 FNMA-Fraud 031 FNMA-Unable to contact
borrower INC FNMA-Incarceration

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 

Page 6 of 7

 

 

Exhibit 2: Standard File Codes – Delinquency Reporting, Continued

 

The FNMA Delinquent Status Code field should show the Status of Default as
follows:

 

Status Code Status Description 09 Forbearance 17 Pre-foreclosure Sale Closing
Plan Accepted 24 Government Seizure 26 Refinance 27 Assumption 28 Modification
29 Charge-Off 30 Third Party Sale 31 Probate 32 Military Indulgence 43
Foreclosure Started 44 Deed-in-Lieu Started 49 Assignment Completed 61 Second
Lien Considerations 62 Veteran’s Affairs-No Bid 63 Veteran’s Affairs-Refund 64
Veteran’s Affairs-Buydown 65 Chapter 7 Bankruptcy 66 Chapter 11 Bankruptcy 67
Chapter 13 Bankruptcy

 

Please be advised that failure to comply with ANY or all of the guidelines
entailed herein may result in issuance of late reporting fees.

© Copyright Wells Fargo Bank, Corporate Trust Services

Contact us with Reporting Questions: CTSDefaultSRG@WellsFargo.com

 



Page 7 of 7

